In a proceeding to invalidate a certificate of nomination designating respondent John C. Couzens as a candidate of the Liberal Party of Westchester -County in the General Election to be held 'on November 7, 1972 for the public office of Judge of the County Court -of Westchester County, the appeal is from a judgment of the Supreme Court, Westchester County, entered September 21, 1972, which denied the petition. Judgment affihned, without costs. No opinion. Munder, Acting P. J., Shapiro, Gulotta, Christ and Benjamin, JJ., concur.